Rothrock, Ch. J.
1. practice : admission in open court. Counsel for appellants argue the cause upon the assumption that the admission made in open court that the plaintiff was a corporation organized under the act of Congress was a part of the petition, and to be so considered in determining the demurrer.
Without so considering it the demurrer would have been unavailing, because the record nowhere else shows that the plaintiff was organized under the act of Congress. Appellee filed an additional abstract, in which it was set forth that said admission was coupled with the allegation that the note in suit was discounted by plaintiff in their regular course of business as bankers. The correctness of the additional abstract is not denied, and we must accept it as true.
This being the state of the record we are precluded from determining the question so ably and elaborately argued as to the power of a national bank to purchase promissory notes.
The same record or pleading, if such it may be called, which shows that plaintiff was organized under the national banking law, shows also that the note in suit was discounted in the regular course of banking business. What the facts. *251attending the transaction were does not appear. The averment is that it was a discount, and under the act of Congress authority is expressly given to national banks to discount and negotiate promissory notes. Rev. Stat, U. S., § 5138.
AFFIRMED.